Citation Nr: 1143478	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to an increased rating for lateral meniscus tear of the right knee with degenerative joint disease (claimed as right knee problems), currently rated 10 percent disabling.

2. Entitlement to an increased rating in excess of 20 percent for limited extension associated with lateral meniscus tear of the right knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was scheduled to appear for a Board hearing in August 2010.  However, he failed to appear for this hearing and provided no explanation for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn.

In March 2011, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Upon remand, in August 2011 the Appeals Management Center (AMC) in Washington, D.C., granted a separate 20 percent rating for limitation of extension associated with lateral meniscus tear of the right knee with degenerative joint. Given that the 20 percent and the 10 percent ratings pertain to the same knee joint, the Board considers the limitation of extension rating as part and parcel of the rating claim on appeal and is reflected in the issues above. 

Furthermore, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for the right knee disability, remains on appeal before the Board.




FINDINGS OF FACT

1. The Veteran's right knee flexion was not limited to 30 degrees and extension in his right knee was not limited to 20 degrees at any point during the appellate period.

2. There is no evidence during the appeal period that the Veteran's right knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for a lateral meniscus tear of the right knee with degenerative joint disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2011). 

2. The criteria for a rating in excess of 20 percent for left knee limitation of extension associated to the lateral meniscus tear of the right knee with degenerative joint disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim. 

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

A notice was sent to the Veteran in April 2008 informing the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. Therefore, the Board finds that any notice errors did not affect the essential fairness of this adjudication, and that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal. 

The Veteran was also specifically informed of the law as it pertains to disability evaluations and effective dates by a notice attached to the April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in May 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with examinations.  38 C.F.R. § 3.159(c) (2011).  

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

For historical purposes, it is noted that service connection was established for the left knee disability in a March 1977 rating decision.  A 10 percent disability rating was issued, effective November 29, 1976, under Diagnostic Code 5257.  This rating was continued in a May 1978, December 1986, July 1988, May 2001, August 2005, June 2008 rating decisions.  The Veteran timely appealed the June 2008 rating decision and in March 2011, the Board remanded the matter for further development.  In August 2011, the AMC did not increase the 10 percent rating for the lateral meniscus tear of the right knee with degenerative joint disease but assigned a separate 20 percent rating for limitation of extension.  As such, this appeal remains before the Board. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2009).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

The Veteran is currently assigned disability ratings under both Diagnostic Codes 5260 and 5261 pursuant to VAOPGCPREC 9-04.  The criteria for disability ratings based on limitation of flexion of the knee joint are set forth in Diagnostic Code 5260.  This provides that a noncompensable rating is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 sets forth the rating criteria for limitation of extension of the knee and a noncompensable rating is warranted where extension of the knee is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees. Limitation of extension to 30 degrees warrants the assignment of a 40 percent disability rating. 

The Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 provides a 10 percent rating for slight knee impairment with recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment, and a 30 percent rating for severe impairment of this nature. 

Turning to the relevant evidence of record, the Veteran stated in his June 2009 VA Form 9 that his right knee is more severe than described by the rating specialist.  The Veteran stated he is having difficulty ambulating, is using assistive devices, and his knee has "popped out of [the] joint so often that now it is hard for [him] to relax when the test is attempted[.] It is very uncomfortable[,] unnerving[,] and painful when it pops out of [the] joint."

The Veteran was afforded a VA examination in April 2008 where reported experiencing pain most of the time, also present with weather changes, usually an 8 on a scale of 1 to 10.  The Veteran stated he does use a brace for strenuous activities and has a history of swelling, popping with occasional pain but does not have a history of locking, does not use assistive devices, can walk a half a mile and does not have problems with any activities of daily living.  There has been no flare-ups other than those described.  The Veteran reported he is employed at the post office and while he does not have any problems, it is difficult to work but that he has not missed any work due to his right knee disability. 

A physical examination revealed that the right knee was neurovascularly intact distally to motor and sensory function.  The range of knee motion was 5 degrees to 95 degrees.  The active and passive range of motion was the same and there was no change with repetition.  Pain was reported with extremes of flexion and the knee was stable to varus and valgus stress at 0 degrees and 30 degrees.  A negative Lachman's test, as well as negative anterior and posterior drawer tests, were noted; and a negative McMurray's test was also indicated.  The Veteran's knee was tender to palpation at the medial and lateral joint line and lateral facets of the patella.  There was patellofemoral crepitus with range of motion but no effusion on examination.

There was moderate discomfort during the examination.  The examiner noted that it was "conceivable that pain could further limit function as described particularly with repetition.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matter cannot be determined with any degree of medical certainty."

Furthermore, September 2007 x-rays of the right knee revealed no fracture, dislocation or boney destructive lesion.  There was significant joint space narrowing at both the lateral and medial compartments.  There was osteophytes present laterally.  There was a subchondral cyst present on the proximal tibia and several degenerative changes present at the patellofemoral joint.  The Veteran was diagnosed with severe right knee osteoarthritis.  

Pursuant to the Board's March 2011 remand instructions, the Veteran was afforded another VA examination, which was conducted that month.  The Veteran reported his pain was progressing for the past few years and his pain is at an 8 out of 10.  He stated the pain affects his daily activities and his ability to do his job but that he continued to work.  The Veteran stated he uses an assistive device which moderately helps.  He is able to walk for more than two hours or more than one mile.  The Veteran reported flare-ups on a daily basis.  He has been treated with injections and ibuprofen.  

A physical examination revealed the Veteran had a slightly antalgic gait favoring the right lower extremity. The range of motion was significantly limited with pain at the extremes of flexion and extension; 15 degrees short of extension and flexion to 110 degrees, no change with multiple repetitions.  The Veteran has joint line tenderness both medially and laterally.  There was severe crepitus in the knee with range of motion.  He had slight laxity with anterior drawer.  The Veteran's right knee was stable to varus and valgus stress.  There was no effusion and no skin changes.  Arthroscopic wounds were not visible.  Radiographs revealed the Veteran had severe tricompartmental arthritis changes with extensive osteophytes formation and subchondral cyst formation

There was pain with range of motion testing and it was "conceivable that the pain could further limit function is he is having flare-up of this symptoms but to attempt to express this in terms of additional limitation of motion cannot be determined with any degree of medical certainty."

In considering the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to higher ratings for his service-connected limitation of flexion and limitation of extension of the left knee. Specifically, flexion was not limited to 30 degrees and extension was not limited to 20 degrees.

The Veteran's right knee disability is currently rated 10 percent disabling for limitation of flexion under Diagnostic Code 5260 and 20 percent disabling for limitation of extension under Diagnostic Code 5261.  A higher, 20 percent, rating under Diagnostic Code 5260 would require flexion limited to 30 degrees.  A higher, 30 percent, rating under Diagnostic Code 5261 would require extension limited to 20 degrees.  Based on the evidence of record, a higher rating is not warranted under either Diagnostic Code 5260 and 5261.  The most reduced range of motion was 95 degrees of flexion, recorded at the April 2008 VA examination, and 15 degrees extension, recorded at the March 2011 VA examination.  Thus, the preponderance of the evidence is against a finding that the left knee range of motion satisfies either of these criteria for higher ratings under Diagnostic Code 5260 or 5261. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) (to the extent that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.)  However, an increased evaluation for the Veteran's right knee is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating for limitation of flexion and 20 percent rating for limitation of extension, and no higher.  

The Board observes that the Veteran has complained of symptomatology such as pain and flare-ups.  Indeed, while right knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to the higher percent rating under Diagnostic Codes 5260 or 5261.  See also Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) (pain alone does not constitute functional loss under VA regulations).  The effect of this symptomatology is already contemplated in the currently assigned 10 and 20 percent disability evaluations.  

The Board observes that even after considering the findings of tenderness, crepitus, discomfort, and pain after flexion and extension testing, the Veteran's flexion does not meet the criteria for a 20 percent rating and his extension does not meet the criteria for a 30 percent rating.  Accordingly, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against higher evaluations for the limitation of flexion and extension of the Veteran's right knee. 

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current 10 percent evaluation for limitation of flexion and the current 20 percent rating for limitation of extension of the right knee are appropriate and that there is no basis for awarding a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The April 2008 and March 2011 VA examinations do not indicate any evidence of ankylosis.  Therefore, a rating based on ankylosis is precluded and Diagnostic Code 5256 is not warranted.  In addition, evidence of removal or dislocation of the semilunar cartilage for ratings under Diagnostic Codes 5258-5259 or evidence of impairment of the tibia or fibula or genu recurvatum under Diagnostic Codes 5262-5263, separate ratings are not warranted under these Diagnostic Codes.  The Board also notes that, none of the records show that the Veteran underwent surgery for his right knee since his arthroscopic meniscectomy with removal of loose bodies in June 1988.  Therefore, no further consideration of the Veteran's right knee disability under Diagnostic Code 5258 or 5259 is warranted.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  There are no complaints of giving way, pain, stiffness, weakness, and incoordination.  As stated above, the Veteran has reported at the March 2011 VA examination that he is able to walk greater than one more or greater than two hours.  The objective evidence demonstrates that the Veteran's right knee is stable.  In addition, at the April 2008 and March 2011 VA examinations, no objective findings of fatigue, weakness, lack of endurance, incoordination, or instability were found.  The McMurray's and Lachman's tests were negative.  As such, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5257.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the record does not indicate, nor does the Veteran allege, his service connected right knee disability prevents him from being gainfully employed.  As such, consideration of TDIU is unnecessary.

Finally, the Board finds that this matter need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis, and indeed, neither the Veteran nor his representative have identified any exceptional or unusual disability factors.  See 38 C.F.R. § 3.321.  As noted above, the Board observes that there is no showing the disability results in marked interference with employment.  His disability has not required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39  (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to an increased rating for the Veteran's service lateral meniscus tear of the right knee with degenerative joint disease, currently rated 10, and an increased rating in excess of 20 percent for limited extension associated with lateral meniscus tear of the right knee with degenerative joint disease, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased rating for lateral meniscus tear of the right knee with degenerative joint disease (claimed as right knee problems), currently rated 10 percent disabling, is denied.

Entitlement to an increased rating in excess of 20 percent for limited extension associated with lateral meniscus tear of the right knee with degenerative joint disease is denied




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


